DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Response to Amendment
This Office action is in response to the applicant’s communication filed 07/20/2022.
Status of the claims:
Claims 1 – 3, 5, 9, 10 – 19, and 21 – 22 are pending in the application.
Claims 1, 9, and 18 are amended.
Claims 21 – 22 are new.
Claims 10 – 17 are withdrawn

Election/Restriction
Applicant’s election of Group I in the reply filed on 07/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  
Claims 21 and 22 recite “first porous structure of distal expandable element” and “second porous structure of proximal expandable element”, respectively, however this is not grammatically correct because there is not article (“a”, “an”, “the”) before the noun, the examiner suggests the line(s) be written as first/second porous structure of the distal/proximal expandable element.  
Appropriate correction is required.

Double Patenting
The rejection of claims 1 – 5 regarding non-statutory double patenting, recited in the previous action dated 04/20/2022, have been withdrawn in light of the applicant’s amendments filed 07/20/2022. Specifically the rejection of claims 1 – 5 in view of claim 4 of copending application No. 16/914881 (Keating) has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejections of claims 1 – 4, 6, and 7 under U.S.C 35 102(a)(1) with respect to Dwyer or Tsugita (2004’), recited in the previous action dated 04/20/2022 have been withdrawn in light of the applicant’s amendments filed 07/20/2022. Specifically, the rejection of claims 1, 4, and 7, with respect to Dwyer have been withdrawn because Dwyer does not anticipate the limitation(s) of a first and second porous structure recited in the current claim set, and the rejection of claims 1 – 3 and 6 with respect to Tsugita (2004’) have been withdrawn because Tsugita does not anticipate the limitation(s) of a proximal expandable element and a distal expandable element coupled to the delivery tube.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5, 18, 19, and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer (WO 2014022213 A1) (previously cited), and in view of Tsugita (US 20030187475 A1) (previously cited).
Regarding claim 1, Dwyer discloses an intravascular treatment system (device for deploying a graft within the body vasculature) (page 1, lines 15 – 25) comprising:
 a delivery tube (tube 4) sized to traverse vasculature (page 6, lines 1 - 7); 
a distal expandable element (graft retention element 8) disposed on the delivery tube (tube 4) and proximate a distal end (distal end 26) (Fig. 1) of the delivery tube (tube 4) (page 6, lines 1 - 7 and page 11 lines 1 - 13) in a proximal direction in relation to the distal end (distal end 26) (Examiner’s note: as shown in Fig. 1 the graft retention element 8 is proximal to the distal end of the tube 4); 
a self-expandable stent (graft 6) (Examiner’s note: graft 6 is self-deployable – page 9 line 13) disposed over a portion of the delivery tube (tube 4) in the proximal direction (Examiner’s note: the graft 6 is proximal in relation to the graft retention element 8 – Fig. 1) in relation to the distal expandable element (element 8); 
a proximal expandable element (graft retention element 10) disposed on the delivery tube (tube 4) in the proximal direction in relation to the stent (graft 6) (Examiner’s note: as discussed on page 6, lines 1 – 7 and page 11 lines 1 – 13 and shown in Fig. 1 the graft retention element 10 is positioned proximal of the graft 6);
a sheath (constraining sheath 40) surrounding the self-expandable stent (graft 6) (page 9, lines 15 – 20), positioned to inhibit the self- expandable stent from expanding, and movable to allow the self-expandable stent to expand (Examiner’s note: The constraining sheath 40 encapsulates the graft 6 and constrains the graft 6, and is moved to release said graft 6 – page 9 line 15 to page 10 line 3).
However, Dwyer is silent regarding wherein the distal and proximal expandable elements comprise a porous structure. 
As to the above, Tsugita teaches, in the same field of endeavor, an intravascular treatment system (device for treating plaque deposits within blood vessels) (paragraph [0002]) comprising a tube (guidewire 40), a distal expandable element (distal device 92) (paragraph [0095]) comprising a first porous structure (distal device 92 is porous), and a sheath (sheath 32), and further teaches a proximal expandable element (proximal device 92) comprising a second porous structure (proximal device 92 is porous) (Examiner’s note: as disclosed in paragraph [0095] the distal and proximal devices 92 have sufficient porosity to allow blood to pass freely, and therefore both devices 92 are porous structures) disposed on the delivery tube (guidewire 40), for the purpose of capturing undesirable substantially large particles such as loose embolic material which could cause damage to the body (paragraphs [0095 – 0096]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the retention elements (both 8 and 10) of Dwyer, with the distal and proximal devices 92 as described above of Tsugita, for the purpose of being able to capture any unwanted particulates flowing through the vessel prior, during, and after the implant has been delivered to the diseased area (paragraphs [0095 – 0096]; furthermore, it would have been obvious to incorporate the mesh structures of Tsugita for the purpose of expanding the general use of the device, giving the operator variations in use that would not have previously been present such as the ability to filter the blood flow and capture any breakaway masses that could prove fatal.
It should be understood that the modification made above is such that the retention elements 8 and 10 of Dwyer are replaced with the proximal and distal devices 92 of Tsugita described in paragraph [0095] of Tsugita.

Regarding claims 2 and 3, as discussed above, it would have been obvious to use the medical device of Dwyer in view of Tsugita. 
However, the current combination of Dwyer in view of Tsugita is silent regarding (i) [claim 2] a guide catheter comprising a lumen therethrough sized to accommodate the delivery tube, the distal expandable element, the self-expanding stent, and the sheath and (ii) [claim 3] wherein the lumen of the guide catheter is sufficiently contiguous to be suitable for aspiration within the vasculature. 
As to the above, Tsugita further teaches a guide catheter (outer sheath or catheter – not shown paragraph [0084]) surrounding the stent (stent 20), delivery tube (guidewire 40), the sheath (sheath 32), and the distal expandable element (Examiners note: as stated in paragraph [0084] the outer sheath surrounds the entire sheath and filter assembly 50, which includes the stent, sheath, and both devices 92); and wherein the lumen of the guide catheter (outer sheath or catheter – not shown) is sufficiently contiguous to be suitable for aspiration within the vasculature (Examiner’s note: the outer sheath is sufficiently contiguous and suitable for the catheter sheath and the filter assembly to extend through, thus an aspiration catheter the size of the sheath 32 is capable of extending through the lumen of the outer sheath, therefore the lumen is sufficiently contiguous and suitable for aspiration).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dwyer to incorporate the outer sheath, as taught by Tsugita, for the purpose protecting the delivery system during introduction into the vessel (paragraph [0084] – Tsugita), and further purpose of creating a smooth, uninterrupted outer surface which will help negate any damage to the inner walls of the vasculature when the delivery device traverses through the body.

Regarding claim 5, as discussed above, it would have been obvious to use the medical device of Dwyer in view of Tsugita as discussed in claim 1 above. The combination further teaches wherein the distal expandable element (distal device 92 – Tsugita) comprises a self-expanding portion (Examiner’s note: as discussed in paragraph [0097] the devices 92 of Tsugita are deployed by pushing the guidewire 40 through the sheath 32, and once deployed the devices expand to engage the vessel wall, thus the devices 92 are self-expanding as there are no devices required to expand said devices). It would have been obvious for the devices 92 of Tsugita to be self-expanding for the purpose of having a more compact delivery device with less points of potential failure. 
However, the current combination of Dwyer in view of Tsugita discussed in claim 1 above, is silent regarding wherein the sheath surrounds the distal expandable element and positioned to inhibit the distal expandable element from expanding.
As to the above, Tsugita further teaches a sheath (outer sheath or catheter – not shown paragraph [0084]) surrounding the stent (stent 20) (paragraph [0076]) and the distal expandable element (distal most device 92) (Examiners note: as stated in paragraph [0084] the outer sheath surrounds the entire sheath and filter assembly 50, which includes the device 92), the sheath being positioned to inhibit the distal expandable element from expanding (Examiner’s note: the self-expansion of the devices 92 is disclosed in paragraph [0097] wherein the device is compressed when constrained by the outer sheath / catheter and expanded when the sheath 32 is retracted, furthermore, when the sheath 32 is retracted the devices 92 will expand to the diameter of the outer sheath, and when the outer sheath is moved relative to the guidewire 40, the devices 92 will expand to the vessel wall diameter. Thus the outer sheath is positioned to inhibit the expansion of the stent and the devices 92).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dwyer to incorporate the outer sheath, as taught by Tsugita, for the purpose protecting the delivery system during introduction into the vessel (paragraph [0084] – Tsugita), and further purpose of creating a smooth, uninterrupted outer surface which will help negate any damage to the inner walls of the vasculature when the delivery device traverses through the body.
It should be understood that the modification made here is such that the outer catheter of Tsugita is brought into the device of Dwyer, and the sheath as claimed is now being referenced as the outer catheter of Tsugita and not the constraining sheath of Dwyer as previously mentioned. 

Regarding claim 18, Dwyer discloses an intravascular treatment system (device for deploying a graft within the body vasculature) (page 1, lines 10 – 25) comprising:
 a delivery tube (tube 4) sized to traverse vasculature (page 6, lines 1 - 7); 
an expandable distal occluding element (graft retention element 8) (Examiner’s note: the retention elements block some flow of blood through itself as it filters out / occludes particulates from passing and thus is considered an occluding element as claimed) disposed on the delivery tube (tube 4) and proximate a distal end (distal end 26) (Fig. 1) of the delivery tube (tube 4) (page 6, lines 1 - 7 and page 11 lines 1-13) in a proximal relation to the distal end (distal end 26) (Examiner’s note: as shown in Fig. 1 the retention element 8 is proximal of the distal end), the expandable distal occluding element comprises a balloon (Examiner’s note: a balloon is defined as “a nonporous bag of light material that can be inflated” - Merriam Webster; and Dwyer discloses on page 11 lines 6 – 18, the retention element 8 being a solid wall expandable structure that expands via fluid, and does not allow fluid to escape from within the element 8. Thus, the retention element 8 of Dwyer is considered to encompasses or alternatively, at least makes obvious wherein the expandable element is a balloon); 
an angioplasty balloon (angioplasty balloon – not shown) (Examiner’s note: page 15, lines 8 – 16, discloses the use of an angioplasty balloon to expand the graft 20. It should be noted that the ‘graft 20’ cited on page 15 is cited as a hollow element of the graft 6 on page 7, lines 16 – 25; with that in mind it should be understood that Dwyer alternates between reference numbers 6 and 20 throughout the disclosure to define the graft. And for the sake of consistency, the examiner will only use reference number 20 regardless of specific language in the referenced page and paragraph of the disclosure) in a proximal direction in relation to the distal occluding element (retention element 8) (Examiner’s note: as stated on page 11 in lines 1 – 7, the retention element 8 is adjacent to the distal end of the graft 20 and thus the angioplasty balloon would be on the delivery tube and proximal to the retention element 8;also see figure 1).
a stent (graft 20) disposed over the angioplasty balloon (angioplasty balloon – not shown discussed on page 15, lines 8 – 16) (Examiner’s note: disclosed on page 15 lines 8 – 16, the graft 20 would be disposed over the angioplasty balloon as the angioplasty balloon is used to expand the graft 20, which can only happen if the graft 20 is disposed over said balloon); and 
a proximal occluding element (retention element 10) (page 6, lines 1 – 7 and page 11 lines 1-13) (Examiner’s note: the retention elements block some flow of blood through itself as it filters out / occludes particulates from passing and thus is considered an occluding element) disposed on the delivery tube (tube 4) (Fig. 1) in the proximal direction (Examiner’s note: the retention element 10 is proximal relative to the stent, graft 20 – Fig. 1) in relation to the stent (graft 20);
a sheath (constraining sheath 40) surrounding the stent (graft 20) (page 9, lines 15 – 20), positioned to inhibit the stent (graft 20) from expanding, and movable to allow the stent to expand (Examiner’s note: The constraining sheath 40 encapsulates the graft 20 and constrains the graft 20, and is moved to release said graft 20 – page 9 line 15 to page 10 line 3).
However, Dwyer is silent regarding (i) wherein the proximal occluding element is self-expandable and comprising a porous structure; and (ii) the sheath surrounding both the stent and the proximal occluding element and inhibiting the proximal occluding element from expanding and being movable to allow expansion.
As to the above, Tsugita teaches, in the same field of endeavor, an intravascular treatment system (device for treating plaque deposits within blood vessels) (paragraph [0002]) comprising a tube (guidewire 40), a distal expandable element (distal device 92) (paragraph [0095]), an angioplasty balloon (balloon 16), a stent (stent 20) disposed over the angioplasty balloon (balloon 16) (paragraph 0076]) and a self-expandable element (proximal device 92) comprising a porous structure (Examiner’s note: as disclosed in paragraph [0095] the distal and proximal devices 92 have sufficient porosity to allow blood to pass freely, and therefore both devices 92 are porous structures; further, as discussed in paragraph [0097] the sheath 32 compresses the device 92, and when pushed through the sheath, the device 92 expands to the diameter of the vessel, therefore the devices are self-expanding), and wherein a sheath (outer sheath or catheter – not shown paragraph [0084]) surrounding the stent (stent 20) (paragraph [0076]) and the proximal occluding element (proximal device 92) (Examiners note: as stated in paragraph [0084] the outer sheath surrounds the entire sheath and filter assembly 50, which includes the device 92), the sheath being positioned to inhibit the proximal occluding element from expanding (Examiner’s note: the self-expansion of the devices 92 is disclosed in paragraph [0097]; and with the retraction of the sheath 32, the devices will expand to the diameter of the outer sheath, and when the outer sheath is moved relative to the guidewire 40, the devices are allowed to expand. Thus the outer sheath is positioned to inhibit the expansion of the stent and the devices 92) (Examiner’s note: it should be understood that Tsugita states that the filter assembly 50, which the examiner heavily relies upon, can be incorporated directly into the stent catheter, mentioned in paragraph [0076], as disclosed in paragraph [0079]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the proximal retention element 10 of Dwyer to be self-expandable as those taught by Tsugita for the purpose of providing a faster and more controlled expansion at the desired location. Additionally, it would have been obvious to one of ordinary skill in the art to modify the proximal retention element 10 of Dwyer to comprise a porous structure for the purpose of being able to capture any unwanted particulates flowing through the vessel prior, during, and after the implant has been delivered to the diseased area (paragraphs [0095 – 0096] – Tsugita); furthermore, it would have been obvious to incorporate the mesh structures of Tsugita for the purpose of expanding the general use of the device, giving the operator variations in use that would not have previously been present such as the ability to filter the blood flow and capture any breakaway masses that could prove fatal.
Lastly, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dwyer to incorporate the outer sheath, as taught by Tsugita, for the purpose protecting the delivery system during introduction into the vessel (paragraph [0084] – Tsugita), and further purpose of creating a smooth, uninterrupted outer surface which will help negate any damage to the inner walls of the vasculature when the delivery device traverses through the body.
It should be understood that the modification made is such that only the retention element 10 is modified with the device 92 of Tsugita such that it is porous and self-expanding.

Regarding claim 19, as discussed above, it would have been obvious to use the medical device of Dwyer in view of Tsugita. The combination of Dwyer and Tsugita further teaches wherein the sheath (outer sheath – paragraph [0084] of Tsugita) is movable to collapse the proximal occluding element (device 92 of Tsugita) after being moved to expand the proximal occluding element (device 92 of Tsugita) (Examiner’s note: the outer sheath of Tsugita is movable relative to the sheath 32 and filter assembly of Tsugita as discussed in paragraph [0084] of Tsugita. Similarly, the modified device is such that the outer sheath is movable relative to the tube 4, sheath 40, and expandable elements of Dwyer. So, the tube 4 can be pushed through the outer sheath of Tsugita, thereby collapsing the device 92, until the device 92 exits the distal end of the outer sheath of Tsugita; likewise, the tube 4 can be pulled through the outer sheath of Tsugita, such that the expanded device 92 is then collapsed within the outer sheath of Tsugita). Thus, the claimed limitations are considered obvious over the teachings of the prior art.

Regarding claims 21 and 22, as discussed above, it would have been obvious to use the medical device of Dwyer with the porous elements 92 of Tsugita. The combination of Dwyer and Tsugita further teaches wherein the first and second porous structures of the distal expandable element and the proximal expandable element, respectively, comprise pores sized to allow blood flow and capture lesion fragments (Examiner’s note: as discussed in paragraphs [0095 – 0096] of Tsugita, the devices 92 allow for blood to freely pass while entrapping large particles).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dwyer (WO 2014022213 A1) (previously cited) and Tsugita (US 20030187475 A1) (previously cited) as applied to claim 1 above, and further in view of Zadno-Azizi (US 20060200191 A1).
Regarding claim 9, the medical device of Dwyer in view of Tsugita teaches the intravascular treatment system of claim 1 above.
However, the combination of Dwyer and Tsugita is silent regarding an aspiration catheter comprising a lumen therethrough sized to receive the delivery tube. 
As to the above, Zadno-Azizi teaches, in the same field of endeavor, a recanalization device comprising a distal expandable element (balloon 12) on the distal end of a delivery tube (catheter 14) (paragraph [0175] and shown in Fig. 7) and an aspiration catheter (catheter 200) (Examiner’s note: as stated in paragraph [0181] the catheter 200 includes a aspiration port combined with a source of negative pressure), the aspiration catheter provides means of removing additional debris created by the therapy (paragraph [0040]). Furthermore, Zadno-Azizi teaches the aspiration catheter (catheter 200) is sized to receive the delivery tube (catheter 14) (paragraph [00181] and Fig. 7).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dwyer in view of Tsugita, to incorporate the aspiration catheter for the purpose of being able to remove debris created during the procedure and for the purpose of expanding the general uses of the device, giving the operator variations in use that would not have previously been present (paragraph [0040] – Zadno-Azizi).

Response to Arguments
Applicant’s arguments with respect to claims 1 – 9 have been considered but are moot because as the rejections have been withdrawn in view of applicant’s amendments.
Applicant's arguments filed 07/20/2022 with respect to claims 18 and 19 have been fully considered but they are not persuasive. The arguments that are directed to newly added limitations which have been addressed in the rejection above by the examiner.
Regarding the argument “Dwyer fails to teach or suggest a porous structure to its "graft retention elements 8 and 10" which are "adapted to prevent or reduce blood or fluid flow from moving or migrating the graft 6 as it is deployed into place." and “Tsugita II's FIG. 9 fails to cure this deficiency because it also illustrates one of its devices 92 as its distal end”, Dwyer notes on page 14 lines 4 – 13, wherein the device is not required to fully occlude the blood flow and recites wherein the percent occlusion is ranged between 5% and 100%, thus the modification of Dwyer in view of the devices / porous expanding elements 92 of Tsugita (2003’) does not destroy or render the device in operable for its intended use. Furthermore, the modification allows for the ability to capture and collect any debris that is created during the procedure, thereby reducing the risk of thrombosis after the procedure is done. Secondly, it should be understood that the modification is such that the proximal and distal devices 92 (only the proximal device for claim 18) of Tsugita replace their respective retention elements of Dwyer, meaning that the devices are placed in the same location, therefore the distal expandable member would still be proximal to the distal end as is the case for the retention elements of Dwyer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
 /KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771